Citation Nr: 1539004	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-32 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial, compensable rating for residuals of a right knee meniscus tear.  

2.  Entitlement to service connection for a respiratory condition, claimed as black spots on lungs, to include as due to an undiagnosed illness or other qualifying chronic disability.

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to November 2001, and from May 2006 to June 2007.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision, in which the RO, inter alia, denied service connection a respiratory condition and a low back disability, but granted service connection for residuals of a right knee meniscus tear, assigning an initial 0 percent (noncompensable) rating, effective October 21, 2009.  The Veteran filed a notice of disagreement (NOD) in June 2011 with respect to all three issues.  The RO issued a statement of the case (SOC) as to all three issues in October 2013, and the Veteran perfected his appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013.  

In February 2015, a Deputy Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  

In April 2015, the Board characterized the claim for an initial, compensable rating for residuals of a right knee meniscus tear in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability), and, inter alia, denied that claim; at that time, the Board also remanded the claims for service connection for a respiratory condition and low back disability for further development.  

The Veteran appealed the Board's denial of an initial, compensable rating for the right knee disability to the United States Court of Appeals for Veterans Claims (Court).  In August 2015. the Court granted a Joint Motion for Partial Remand filed by both parties, vacating the Board's decision as to the denial of the higher rating claim, and remanding that matter to the Board for further proceedings consistent with the Joint Motion.

Following accomplishment of further action on the remanded claims for a respiratory condition and low back disability, those matters have also been returned to the Board. 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  

The Board's decision on the Veteran's claim for a compensable rating for right knee disability is set forth below.  The remaining claims on appeal are addressed in the remand following the order; those matters are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.  

2.  Since the October 2009 effective date of the award of service connection, the Veteran's right knee disability has demonstrated painful motion with normal flexion and extension, no instability or subluxation, no ankylosis, no dislocation or cartilage removal, no impairment of the tibia or fibula, and no genu recurvatum.  

3.  The schedular criteria are adequate to rate the right knee disability at all pertinent points, and no claim for a total disability rating based on individual unemployability (TDIU) due to the right knee has been raised.


CONCLUSION OF LAW

The criteria for an initial 10 percent but no higher rating for residuals of a right knee meniscus tear are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.71a, Diagnostic Code (DC) 5260 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

The Board notes that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service (or, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in an October 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  The October 2009 letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2010 rating decision reflects the initial adjudication of the claim after issuance of this letter.  

As the Veteran's claim for a higher initial rating arose from an award of service connection, the notice that was provided before service connection was granted was legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Furthermore, although no additional notice for the downstream initial rating issue was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), in this case, after the award of service connection and the Veteran's disagreement with the initial rating assigned, the October 2013 SOC set forth the criteria for higher ratings and rating considerations relevant to the right knee disability (the timing and form of which suffices, in part, for Dingess/Hartman), and included the provisions of 38 C.F.R. § 3.321, governing extra-schedular consideration.  Thereafter, the Veteran was afforded appropriate opportunity to respond to the additional notice provided.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file include VA treatment records, private treatment records, and a report of VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the claim, prior to appellate consideration, is required.  

The Board notes, in particular, that the May 2010 VA examination related to the Veteran's right knee is adequate to the adjudication of the claim on appeal.  The examination report documents the examiner's interview with the Veteran, review of the record, and full examination, with appropriate testing.  In his March 2015 Appellate Brief, the Veteran's representative alleged that the May 2010 VA examination of the Veteran's right knee was too old.  However, as the current record does not ssuggest that the Veteran's right knee disability has worsened since the May 2010 VA examination, the Board finds that the report of that examination is adequate for rating purposes.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Higher Initial Rating for Right Knee Disability

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Fenderson, supra.  

The Veteran's right knee disability is rated as noncompensable under Diagnostic Code 5260.  

Under DC 5260, limitation of flexion of the leg is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 degrees when limited to 15 degrees.  38 C.F.R. § 4.71a.  

The Board has also considered limitation of extension of the knee under DC 5261. Under that diagnostic code, a noncompensable rating is warranted for extension limited to five degrees, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  

Normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Further, in claims for higher ratings for musculoskeletal disabilities, where the Veteran has a noncompensable rating and complains of pain on motion, he may be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.  

The relevant evidence in the record includes the Veteran's VA treatment records as well as a report of VA examination conducted in May 2010.  In his October 2009 claim, the Veteran noted his right knee was injured while he was deployed in Iraq and continued to increase in pain since that time.  VA treatment records associated with the claims file, dated from April 2009 to March 2015 document no complaints or treatment of the right knee.  

The report of a May 2010 VA examination notes that the Veteran had lateral right knee pain after twisting his knee in service.  He reported pain daily, worse with going up and down stairs and sitting for long periods of time.  He noted that after sitting for a long time, he has to get up and stretch.  The Veteran denied buckling, locking, flare-ups, and incapacitating episodes.  The Veteran reported no interference with his job or daily activities.  The Veteran reported no instability or problems with repetitive use.  He did not use an assistive device and reported no swelling.  

On physical examination, the examiner noted lateral joint line tenderness and negative McMurray's sign.  The Veteran had no instability.  On range of motion testing, the Veteran was able to extend the knee to 0 degrees and flex it to 140 degrees.  He complained of pain with flexion; however, the examiner noted pain was subjective.  On repetitive use, the examiner noted no objective signs of pain.  No additional limitation of joint function was noted with repetitive motion, to include pain, fatigue, or lack of endurance.  The examiner noted normal motor strength with negative patellar grind test.  The examiner noted no swelling or cellulitis.  An x-ray at that time revealed no evidence of significant knee pathology by plain radiography.  The examiner's assessment was right knee lateral meniscus tear.  

Considering the pertinent facts in light of the applicable rating criteria and principles, the Board finds that there is no basis for assignment of even the minimal, compensable rating of 10 percent purely on the basis of limitation of motion under either DC 5260 or 5261.  In this regard, range of motion testing has revealed normal flexion and extension, with no limitation to warrant a compensable rating.  In short, for the entire period under consideration, the record establishes that the Veteran's right knee has had normal flexion and extension, thus warranting a noncompensable rating under either DC 5260 or 5261.  See 38 C.F.R. § 4.31 (providing that the rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  

As noted above, however, the Veteran may be entitled to at least a minimum compensable rating for the right knee due to his complaints of painful motion.  The Veteran has reported daily knee pain and tenderness was shown on examination.  Additionally, the Veteran complained of pain with flexion during the May 2010 VA examination.  While the Veteran is not noted to have a diagnosis of arthritis of the right knee, or to have any impairment of the joint the Board finds that the evidence of record supports a finding of painful motion sufficient to warrant evaluating the Veteran's disability by analogy to arthritis of a joint under DC 5003.  

Thus, considering the evidence of record in light of 38 C.F.R. § 4.59 and Burton, supra, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the record presents a basis for the assignment of a 10 percent rating for the Veteran's painful motion of the right knee under Diagnostic Code 5003.  Notably, as that diagnostic code provides only for assignment of a 10 percent rating for involvement of a major joint (the knee), no higher rating is assignable under Diagnostic Code 5003.

The Board has also considered whether a higher rating for the Veteran's right knee is warranted under any other applicable diagnostic code.  However, since the effective date of the award of service connection, the evidence of record shows no ankylosis of the right knee warranting a compensable rating under DC 5256; no instability or subluxation warranting a compensable rating under DC 5257; no dislocation, locking or effusion of the knee warranting a compensable rating under DC 5258; no removal of symptomatic semilunar cartilage warranting a rating under DC 5259; no impairment of the tibia and fibula warranting a rating under DC 5262; and no genu recurvatum to warrant a rating under DC 5263.  See 38 C.F.R. §4.71a.   Moreover, the Veteran's right knee disability has not been shown to involve any other factor(s) that would warrant rating of the disability under any other provision(s) of VA's rating schedule.  

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support ratings higher than that herein assigned require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, although, here, the Veteran's complaints of painful motion have been considered in assigning an initial 10 percent rating, as for any higher rating, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.  

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected right knee disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the October 2013 SOC).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.  

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected right knee disability at all pertinent points.  The rating schedule fully contemplates the described symptomatology, to include painful motion, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral for extra-schedular consideration is not required.   See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board notes that the matter of the Veteran's entitlement to a TDIU may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the Veteran is actually or effectively rendered unemployable due to his right knee disability.  In this regard, the May 2010 VA examiner specifically noted that the Veteran's right knee disability had no intereference with his job, although the Veteran indicated he had some pain at work.  While the Veteran noted he was unemployed in a December 2014 statement, he did not indicate that he was unemployable due to his service-connected disabilities.  Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU due to right knee disability has not been expressly or reasonably been raised as a component of the higher rating claim on appeal, and need not be not be addressed in conjunction with this claim.  

For all the foregoing reasons, the Board finds that an initial, 10 percent but no higher rating forservice-connected residuals of a right knee meniscus tear is warranted.  The Board has favorably applied the benefit-of-the-doubt doctrine in assigning the initial 10 percent rating, but finds that the preponderance od the evidence is against assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial 10 percent rating for residuals of a right knee meniscus tear is granted, subject to the legal authority governing the payment of compensation   


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this regard, the April 2015 Board remand directed the AOJ to schedule the Veteran for VA examinations for his low back and respiratory conditions and to obtain the VA examiner's opinion with respect to etiology.  In June 2015, the Veteran underwent the relevant examinations and opinions were obtained.  

With respect to the Veteran's respiratory condition claim, the VA examiner found that the Veteran had no pulmonary complaints at the time of the examination.  The examiner noted that the "black spots" in the Veteran's lungs on a 2009 chest x-ray were of no clinical significance and were not reported by a recent x-ray.  The examiner concluded that the Veteran did not have any pulmonary condition currently or at any time since October 2009.  

The Board notes, however, that the VA examiner did not address whether the Veteran's symptoms of coughing and shortness of breath, noted in the evidence of record, are related to an undiagnosed illness.  Furthermore, the VA examiner did not address a June 2015 x-ray which showed right apical pleural thickening and whether such also could be related to the Veteran's Gulf War service.  In this regard, the Board finds that the VA examiner did not address the Veteran's Gulf War service and whether an undiagnosed illness exists at all, as directed in the April 2015 remand.  See Stegall, supra.  

With respect to the Veteran's low back claim, the June 2015 VA examiner diagnosed lumbosacral strain.  The examiner indicated that no arthritis was documented on x-ray.  A June 2015 back x-ray revealed mild levoscoliosis of the lumbar spine and very mild degenerative disc disease of L2-L3, L3-L4.  The examiner opined that it was less likely than not that the Veteran's back disability was incurred in or caused by his military service.  The examiner noted that the Veteran had back pain in service but that this was not the type of injury which would cause a chronic condition.  He noted that the Veteran had a soft tissue sprain or strain which resolved with time.  

The Board notes that the VA examiner did not address the diagnoses noted on x-ray, indicating that the Veteran had only a lumbosacral strain.  Thus, it appears that the VA examiner's opinion was based, in part, on incorrect facts-which diminishes its probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Therefore, the AOJ should obtain addendum opinions from appropriate physicians with respect to both the Veteran's respiratory condition and low back disability claims.  The AOJ should only arrange for the Veteran to undergo further VA examination to obtain the requested opinions if such is deemed medically necessary.  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging to obtain further medical opinions in connection with these claims, to ensure that all due process requirements are met, and the record is complete, the AOJ should also undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the claims file currently includes treatment records from the VA Medical Center (VAMC) in East Orange, New Jersey, and associated facilities dated through March 2015.  Thus, more recent records from this facility exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Chicago VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since March 2015.  The AOJ should follow the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  Adjudication of the claims should include consideration of all additional evidence added to the record since the last adjudication.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the East Orange VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since March 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician an addendum opinion addressing the etiology of the Veteran's claimed respiratory condition.  If examination of the Veteran is deemed medically necessary, arrange for the Veteran to undergo such an examination by an appropriate physician.  

The contents of the entire electronic claims file, to include a complete copy of this REMAND must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner must specifically state whether the Veteran has had a diagnosed lung disability at any time shortly before, at the time of, or during the pendency of his October 2009 claim.  The examiner must note whether any such disability, to include black spots and right apical pleural thickening noted in his lungs and symptoms of coughing and shortness of breath, are attributed to a known clinical diagnosis.  

If a diagnosed disorder is established, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during any period of the Veteran's military service or is otherwise related to such service, to include exposure to burning oil pits, trash, and other debris and exposure to sick prisoners.  

If the Veteran's lung symptoms during the period on appeal cannot be attributed to any known clinical diagnosis, the examiner must specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that either (1) existed for six months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six-month period.  

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions.  

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician an addendum opinion addressing the etiology of the Veteran's low back disability.  If examination of the Veteran is deemed medically necessary, arrange for the Veteran to undergo such an examination by an appropriate physician.  

The contents of the entire electronic claims file, to include a complete copy of this REMAND must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly identify all current back disability(ies) underlying the Veteran's complaints, to include x-ray findings of degenerative disc disease and levoscoliosis.  

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during service or is otherwise medically related to service, to include the Veteran's in-service complaints of back pain, noted in his service treatment records.  

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include assertions as to the nature, onset and continuity of back symptoms.  

All examination findings/testing results (if any), along with complete and clearly-stated rationale for the conclusions reached.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.  

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


